The opinion of the court was delivered, May 11th 1869, by
Read, J.
The title by which the plaintiff claims the tract of land in Alsace township, Berks county, containing 86 acres, which is the subject of this ejectment, is the Statute of Limitations. His claim is as devisee of Susanna Hassler, the widow of Johannes Hassler, who died about the 1st February 1826, having made a will dated the 29th of December 1825, which was proved on the 13th February 1826. The widow died in June 1858, and her will, dated 29th September 1856, was not proved until the 4th February 1862. No executor was appointed by the will of the husband, but this land was specially mentioned in it. The widow appointed the plaintiff her executor, but this land was not mentioned or alluded to in her will, and her devisee claims it under the general words “ all my estate, real, personal and mixed, which I may own at the time of my decease.”
The will of her husband gave Mrs. Hassler “ the use and benefit of all my property, movable and personal, together with all money that shall' be at my death, out on interest, so long as she liveth and rémaineth a widow, with liberty to appropriate the same to her sole use, where and in what manner she may think proper.”
To ten god-children named in his will, he gave his personal property after the death of his wife, and the income of his plantation or farm during their lives, excepting four dollars yearly to the preacher of his congregation, and after their death to go to the use of our church.
The widow remained on the farm, and afterwards rented it, she living in Reading. The land, from 1827 to the commencement of this suit, was assessed as John Hassler’s estate. Upon the death of Mrs. Hassler, the god-children by their tenants went into possession, and were in possession at the commencement of this action in 1862.
The evidence on the part of the plaintiff simply proved, that the widow remained on the farm, receiving the profits, and also when she removed to Reading to a house bought for her by the administrator of her husband’s estate. There is but one expression testified to by one witness, which can be construed into her claiming *226adversely to the devisees of her husband. “ It is my property, and I will do with it what I please.”
On the other hand, five witnesses prove clearly, that she had remained in possession and received the rents, under the belief that her husband had given her a life estate in it, so long as she remained a widow. “ She said Hassler had willed the farm to her as long as she had had his name; then, to the children they’d held in baptism, of whom she was god-mother, and after their death it was to go to Spies’s church.” In this there was only one mistake, and that was as to her life interest, which is the true explanation of her taking the rents and profits, and negatives entirely any adverse claim or any intention to claim the property by the Statute of Limitations.
The learned judge submitted the whole question to the jury with proper instructions, and he is not dissatisfied with the verdict, which appears to have been a perfectly righteous one.
The judgment is affirmed.